—Appeal from a judgment of the Supreme Court (LaBuda, J.), entered October 12, 1999 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of possessing a fermenting agent that could be used to manufacture alcohol. The misbehavior report alleged that during a search of petitioner’s cell, correction officers confiscated a plastic container containing a liquid believed to be alcohol. Contrary to petitioner’s contention, the nature of alcoholic beverages is a matter of common knowledge and, therefore, scientific testing is not required (see, Matter of Collins v Goord, 272 AD2d 703). Equally unavailing is petitioner’s claim that he was denied relevant documentary evidence (see, Matter of Everett v Goord, 253 AD2d 932). Petitioner’s remaining contentions are either unpreserved for our review or without merit.
Cardona, P. J., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.